 
SUPPLEMENTARY AGREEMENT
 
This SUPPLEMENTARY AGREEMENT (this “Agreement”) is made and entered into
effective as of January 20, 2006 (the “Effective Date”) with reference to
original agreement dated on November 2, 2004 (the “Original”), as amended by the
supplementary agreement dated June 22, 2005 (the “Amendment”) by and between New
Dragon Asia Corp., a Florida corporation (the “Company”) and Peter Mak, an
individual (“Executive” and, together with the Company, the “Parties”).
 
NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the Parties hereto agree to the supplementary clauses as
follows:
 
1.  Term. The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, for a term extending until December 31, 2008 (the
“Term”) amending such term as reference to the clause No. 1 of the Original and
subsequently amended by clause 1 of the Amendment.
 
2.  Stock Options. As of the Effective Date of this Agreement, the Company
hereby grants to Executive the right to purchase additional 2,000,000 shares of
the Common Stock at an exercise price of US$1.60 (the “Options”). The term of
the Options is for a period of six years. The Options granted hereunder shall be
fully vested and immediately exercisable according to the terms hereof at such
times and under such conditions set forth in Exhibit A hereto.
 
3.  Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the People’s Republic of China.
 
4.  Notices. Any notice required or permitted to be given hereunder shall be
given in writing and may be given by telex, telegram, facsimile transmission or
similar method if confirmed by mail as herein provided and addressed as follows:
 
If to the Company:
 
New Dragon Asia Corp.
Suite 2808, International Chamber of Commerce Tower
Fuhua Three Road,
Shenzhen, PRC, 518048
Telephone: 86-755-8831-2115
 
With a copy to:
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154-0037
Attention: Mitchell S. Nussbaum
Telephone: (212) 407-4159
Fax: (212) 407-4990
 
If to Executive:
Peter Mak
Flat A, 17/F, Block 1
East Ocean Garden
Shenzhen, PRC
Telephone: 86-1382 3680 228

 

--------------------------------------------------------------------------------


5.  Counterparts. This Agreement may be executed in two counterparts, and by
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
6.  Version. The English version of this Agreement is the translation of Chinese
version. Should there be any discrepancy between both versions, the Chinese
version shall prevail.
 
IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Agreement
as of the date and year first above written.
 
NEW DRAGON ASIA CORPORATION
 
 
By: /s/ Heng Jing LU                                                 
Name: Heng Jing LU
Title: Chairman
 


 
/s/ Peter Mak                                                               
Peter Mak, an individual


 

--------------------------------------------------------------------------------





 
EXHIBIT A
 
NON-QUALIFIED STOCK OPTION TERMS
 
Pursuant to the Supplementary Agreement, New Dragon Asia Corporation (the
“Company”) has granted the Executive a stock option (“Option”) to purchase
2,000,000 shares of the Company’s “Common Stock.” The Option shall be subject by
the following terms and conditions:
 
1.  Grant Date. The “Grant Date” shall be January 20, 2006.
 
2.  Exercise Price. The “Exercise Price” shall be $1.60 in United States
currency subject to adjustment under Sections 9 and 10 of this Exhibit A.
 
3.  Vesting. Subject to the limitations contained herein, the Option shall be
fully vested as of the date the Option is approved by the shareholders pursuant
to Section 11 of this Exhibit A.
 
4.  Method of Payment. The consideration to be paid for the shares to be issued
upon exercise of the Option, may consist of (1) cash, (2) check, (3) with the
consent of the Board or Directors of the Company (“Board”) and to the extent
consistent with Applicable Laws, a full recourse promissory note bearing
interest (at no less than such rate as shall then preclude the imputation of
interest under the Internal Revenue Code) and payable upon such terms as may be
prescribed by the Board, (4) other Company shares which (x) in the case of
shares acquired from the Company, have been owned by the Executive for more than
six (6) months on the date of surrender, and (y) have a fair market value on the
date of surrender equal to the aggregate exercise price of the shares as to
which such Option shall be exercised, (5) surrendered Shares then issuable upon
exercise of the Option having a fair market value on the date of exercise equal
to the aggregate exercise price of the Option or exercised portion thereof,
(6) property of any kind which constitutes good and valuable consideration,
(7) to the extent consistent with applicable laws, delivery of a notice that the
Executive has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Options and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (8) any
combination of the foregoing methods of payment.
 
5.   Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, the Option may not be exercised unless the shares of Common
Stock issuable upon such exercise are then registered under applicable
securities laws or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of applicable securities laws. The exercise of the
Option must also comply with other applicable laws and regulations governing the
Option, and may not be exercised if the Company determines that such exercise
would not be in material compliance with such laws and regulations.
 

--------------------------------------------------------------------------------


6.  Term. Subject to the provisions of this Exhibit A, the Option may be
exercised for whole shares of Common Stock at any time after vesting and prior
to the earliest to occur of:
 
6.1  three (3) months after the termination of the Executive’s employment for
any reason other than death or Disability;
 
6.2  twelve (12) months after the Executive’s termination of employment due to
Disability or death;
 
6.3  six (6) years from the Grant Date.
 
Notwithstanding the foregoing, if the exercise of the Option is prevented within
the applicable time periods set forth in Sections 6(a) or (b) is prevented for
any reason, your Option shall not expire before the date that is thirty (30)
days after the date that you are notified by the Company that the Option is
again exercisable, but in any event no later than the “Expiration Date”
indicated in Section 6(c).
 
7.  Exercise Procedures. The Option may be exercised after vesting and during
its term by delivering of a “Notice of Exercise” (in a form designated by the
Company) together with the Exercise Price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then reasonably
require. By exercising the Option, the Executive agrees that, as a condition of
exercise, the Company may require the Executive to enter into an arrangement
providing for the payment to the Company of any tax withholding obligation of
the Company arising by reason of exercise of your Option or other applicable
events.
 
8.  Limitations on Transfer of Options. The Option is not transferable, except
by will or by the laws of descent and distribution, and is exercisable during
the Executive’s life only by the Executive. By delivering written notice to the
Company, in a form satisfactory to the Company, the Executive may designate a
third party who, in the event of the Executive’s death, shall thereafter be
entitled to exercise the Option.
 
9.  Subdivision or Consolidation. Subject to any required action by shareholders
of the Company, the number of shares of Common Stock covered by the Option SAR,
and the Exercise Price thereof, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock of the
Company resulting from a subdivision or consolidation of shares, including, but
not limited to, a stock split, reverse stock split, recapitalization,
continuation or reclassification, or the payment of a stock dividend or any
other increase or decrease in the number of such shares effected without receipt
of consideration by the Company. Any fraction of a share subject to the Option
that would otherwise result from an adjustment pursuant to this Section shall be
rounded upward to the next full number of shares without other compensation or
consideration to the Executive
 
10.  Capital Transactions. Upon a sale or exchange of all or substantially all
of the assets of the Company, a merger or consolidation in which the Company is
not the surviving corporation, a merger, reorganization or consolidation in
which the Company is the surviving corporation and shareholders of the Company
exchange their stock for securities or property, a liquidation of the Company or
similar transaction, the Board, in its sole discretion, is hereby authorized to
take any one or more of the following actions it determines is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended by the Company with respect to the Option or to facilitate such
transaction or event:
 

--------------------------------------------------------------------------------


(a)  To provide for either the purchase of any the Option for an amount of cash
equal to the amount that could have been obtained upon the exercise of such
Option or the replacement of such Option with other rights or property selected
by the Board in its sole discretion and in compliance with applicable laws;
 
(b)  To provide that such Option shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary herein;
 
(c)  To provide that such Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(d)  To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to the Option and/or in the terms and
conditions of (including the Exercise Price) of the Option; or
 
(e)  To provide that immediately upon the consummation of such event, such
Option shall not be exercisable and shall terminate; provided, that for a
specified period of time prior to such event, such Option shall be exercisable
as to all shares covered thereby, notwithstanding anything to the contrary
herein.
 
11.  Shareholder Approval. The Supplementary Agreement including the Option and
this Exhibit shall be submitted for the approval of the Company’s shareholders
within twelve (12) months after the Grant Date to comply with Section 711 of the
Amex Company Guide. The Option shall not vest or be exercisable prior to the
time when the Plan is approved by the shareholders, and if such approval has not
been obtained at the end of said twelve-month period, the Option shall thereupon
be canceled and become null and void.

